Case 3:19-cv-00388-RNC Document 34-3 Filed 04/30/19 Page 1of 3

EXHIBIT 2

 

 
Case 3:19-cv-00388-RNC Document 34-3 Filed 04/30/19 Page 2 of 3

TOWN OF INCIDENT:

ve STATE OF CONNECTICUT
4 at - DEPARTMENT OF PUBLIC SAFETY
mtg: rte STATE POLICE FORENSIC SCIENCE LABORATORY
“easy 278 Colony Street
Meriden, CT 06451
FIREARMS SECTION
LABORATORY CASE #: ID99-412 rho
SUBMITTING AGENCY: New Haven Police Department
AGENCY CASE #: 99-4353

New Haven, Ct.

 

DATE OF REQUEST: January 28, 1999

DATE OF REPORT: February 4, 1999

REPORT TO: Sat. John Pleckaitis

EVIDENCE SUBMITTED:

Submission #2 Envelope with casings and bullet fragments.
REQUEST:

FIREARMS IDENTIFICATION

RESULTS OF EXAMINATION:

1. Submission #2 contained the following items as listed by the Police

Department.

2, Items #1 and #8 were discharged 9mm Luger WIN cartridge cases.

3. Items #2, #3 and #11 were discharged 9mm Luger WIN cartridges.

4, These five (5) discharged cartridge cases were all fired in the same firearm.
Entry was made on the NIBIN (Drugfire} system and the number is #7002.

ta a

Phone (203}639-6400 Fax (203) 639-6485
An Equal Oppertniry Employer

 

 

 
Case 3:19-cv-00388-RNC Document 34-3. Filed 04/30/19 Page 3 of 3

ID$9-412

5. Item #4 is a jacketed hollow point bullet which weighed 122.2 grains.

6. Item #6 is a jacketed hollow point bullet which weighed 146.7 grains.

7. tem #7 Is a lead and bullet jacket fragment weighing 27.1 grains.

8. Item #9 Is a lead and bullet jacket fragment weighing 77.9 grains.

9. Item #10 contained three (3) pleces. 10-1 lead fragment weighing 1.2 grains.
10-2 lead fragment weighing 2.5 grains. 10-3 lead fragment weighing 15.9
grains. The total weight is 19.6 grains. .?

10. Item #12 is a jacketed hollow point bullet weighing 133.0 grains.

712. Items #4, #6 and #42 were positively fired from the same firearm.

13. Items #7 and #9 are consistent by general rifling characteristics of being
fired from the same firearm as items #4, #6 and #12 but they lacked sufficient
Striae to make a positive identification.

14. The bullets and bullet fragments are consistent with being 9mm caliber.
They may have been fired from but not limited to a self loading pistol
manufactured by Calico, FEG, Browning, Heckler & Koch, Hungarian,
Kassnar, Norinco or Walther.

15, item #10 could not be further identified.

18. if a firearm should be developed in this investigation it should be submitted

James S. Stephenson

along with this evidence for further comparison.

a 5 Gihwes>

 

Firearms Exarniner Firearms Examiner
Forensic Science Lab Forensic Science Lab

 

 

 
